Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 24-26, 30-32 and 34-36 are rejoined with the allowed claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment to claim 1 incorporates subject matter previously indicated as allowable.
Specifically, the prior art fails to teach a semiconductor and detection moiety in electronic communication with one another, the detection moiety including a polynucleotide of either or both of SEQ ID No: 3 and SEQ ID No: 4, wherein the detection moiety detects a volatile organic compound in a biological sample.
The closest prior art, Johnson Jr et al. (US 2010/0088040) teach a detection device comprising a substrate having a surface, a semiconductor and detection moiety in electronic communication with one another.  Johnson Jr. fail to teach a detection moiety comprising a polynucleotide including SEQ ID No: 3, SEQ ID No: 4 or both.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE BROWN whose telephone number is (571)272-2933. The examiner can normally be reached M-F 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MELANIE BROWN/Primary Examiner, Art Unit 1641